DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 07/20/2022 is acknowledged. Claims 1-3 and 21 were elected and claims 7,9 and 13 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/14/2021 and 07/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zeh (US4771230A).
Regarding claim 1, Zeh teaches An electric conductivity-measuring method for measuring electric conductivity of a surface or inside of a measurement object (col.2 line 50. The present invention makes available to the industry an improved electro-luminescent gas testing method and system having automatic means for obtaining a characteristic electrical "signature" read-out of the conductivity characteristics of a printed circuit board, substrate or other like item under test which is compared to a prestored corresponding conductivity characteristic of a model of standard board of substrate known to be good for comparison in a computer and providing a measure of the conductivity characteristic of the printed circuit board, substrate or other like item under test.) by measuring light emission from the surface of the measurement object (col. 3, line 48. To this arrangement automatic scanning photometer detectors or other similar electro-optical viewing instruments for scanning either the upper or lower surfaces, or both, of the item under test are provided for deriving output electrical signals representative of the visual light pattern "electro-optical signature" produced by the electro-luminescent plasma discharge while the item is under test, either separate from or in addition to a simultaneously obtained "electrical signature" read-out), comprising steps of: 
forming the electric conductivity-measuring film containing at least one of a fluorescent substance, a luminescent substance, an electroluminescent substance, a fractoluminescent substance, a photochromic substance, an afterglow substance, a photostimulated luminescent substance and a mechanoluminescent substance on the surface of the measurement object (col 7. Line 52, The basic principle of the electro-optical "cathode luminescence" phenomenon is illustrated in FIG. 4 of the drawings wherein it is seen that two electrodes comprised by the grid-like array of conductor wires 12 and a spaced-apart electrically conductive pathway 13 on a printed circuit board or substrate 14 under test are immersed in a low-pressure gas and subjected to an increasing DC voltage of opposite polarity. Under these conditions, a voltage difference between the gridlike array 12 and the electrically energized conductive plane 13 is reached at which ionization of the gas between the grid and the conductive pathway occurs. With appropriate current limiting, the cathode or negative electrode (comprised by the conductive pathway 13 in the Testamatic tester) will exhibit electro-luminescent gas discharge. This is depicted by the stippled region 15 interposed between the grid 12 and conductive pathway 13 in FIG. 4.). As, conductive plane 13 is used to monitor the ionization of the gas between the grid surface 12 and conductive pathways, Examiner views the conductive pathway 13 as the electric conductivity-measuring film which contains an electroluminescent substance; and 
emitting charged particles toward the electric conductivity-measuring film (col.8 line 1, The electric field created in this region causes electrons in the atoms of the argon gas under low pressure to move in a certain manner, and this movement results in the release or emission of energy in the form of "light"0 or other electromagnetic radiation from the gas. It is the same basis for numerous gas discharge displays such as the well know neon lights, which in physics has been a well-known phenomenon for a number of years. As depicted by an arrow in Fig. 4, Examiner views the electrons are moving towards the electric conductivity-measuring film 13).
Allowable Subject Matter
Claims 2,3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior arts of record, alone or in combination, do  not fairly teach or suggest wherein volume resistivity or surface resistivity of the electric conductivity- measuring film is higher than volume resistivity or surface resistivity of the measurement object including all the limitations of the base claims and any intervening claims.
Regarding claim 3, the prior arts of record, alone or in combination, do  not fairly teach or suggest wherein the mechanoluminescent substance is: a substance represented by SrAl204 which is doped with Eu2+; a substance represented by SrAl204 which is doped Page 2 of 6Application No. 16/760,019 Application Filing Date: April 28, 2020 Docket No. BRC20301PCTUSwith at least one of Eu2+, Ho3+, Dy2+, M1, M2 and M3 (M1, M2, M3 = monovalent to trivalent metal ions different from each other) (); or a substance represented by CaYA1307 which is doped with Eu2+ including all the limitations of the base claims and any intervening claims.
Regarding claim 21, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the charged particles have an energy ranging from 1 V/mm to 3000 V/mm including all the limitations of the base claims and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863